UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6734



RICHARD P. BRENDOFF,

                                              Plaintiff - Appellant,

          versus


SERGEANT NELSON; C. LEE HASKINS, Sergeant;
GREGORY MADDOX, Lieutenant; CORPORAL OTIS;
CORPORAL FLINT,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-00-
331-AMD)


Submitted:   September 24, 2003           Decided:   October 27, 2003


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ward B. Coe, III, WHITEFORD, TAYLOR & PRESTON, L.L.P., Baltimore,
Maryland, for Appellant. J. Joseph Curran, Jr., Attorney General,
Stephanie Lane-Weber, Assistant Attorney General, Baltimore,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Richard Brendoff appeals the district court’s order granting

Defendants’ motion for summary judgment on his 42 U.S.C. § 1983

(2000) complaint alleging excessive use of force in violation of

the Eighth Amendment.          We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.      See Brendoff v. Nelson, No. CA-00-331-AMD (D.

Md. Mar. 31, 2003).          We dispense with oral argument because the

facts   and   legal    contentions    are   adequately   presented    in   the

materials     before   the    court   and   argument   would   not   aid   the

decisional process.




                                                                     AFFIRMED




                                       2